 

Exhibit 10.08 

II-VI

Incorporated

II-VIINCORPORATED, 375 Saxonburg Boulevard, Saxonburg, PA 16056

 

General Offices: 724-352-4455

 

Sales: 724-352-1504

 

FAX: 724-352-980

 

Telex: 469864

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) made and entered into this 10th day of November,
2008.

BY AND BETWEEN

II-VI INCORPORATED, a Pennsylvania corporation, having a principal place of
business at 375 Saxonburg Boulevard, Saxonburg, Butler County, Pennsylvania
16056, hereinafter referred to as “Employer”,

AND

DAVID G. WAGNER, of 8000 North Shoreline Drive, Holland, OH 43528, hereinafter
referred to as the “Employee”.

WHEREAS, Employer currently employs the Employee as its Corporate Director of
Human Resources;

WHEREAS, the Employee is employed in a position of confidentiality, trust and
importance with the Employer, and has information, knowledge and experience with
the Employer which would be hard to replace and which would also place the
Employer at a competitive disadvantage should Employee accept employment with or
otherwise assist a competitor; and

WHEREAS, the Employer has determined to provide the Employee with certain
additional benefits as hereinafter defined.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree to the following:

1.            Employer shall employ the Employee as Corporate Director of Human
Resources to perform such duties as may be determined and assigned to him by the
President of Employer. This Agreement shall be effective as of November 10, 2008
and shall remain in effect until terminated in accordance with Section 9.

2.            In consideration of the services to be performed by the Employee,
the Employer agrees to pay the Employee a salary of $140,000.00 per annum in
equal installments at the regularly scheduled pay dates of the Employer together
with such cash bonuses as the Employer shall determine from time to time at
Employer’s discretion. Employer also agrees to provide the Employee with fringe
benefits and all other benefits from time to time provided to similarly situated
executive employees including, without limitation participation in Employer’s
omnibus incentive plan and other bonus plans.

3.            Employee covenants and agrees to devote all of his business time
and efforts to the faithful performance of the duties assigned to him from time
to time by the Employer, except to the extent that outside time and effort is
approved by the Employer.

4.            The Employee, during the term of his employment, has and will
continue to have access to and become familiar with various trade or business
secrets, including but not limited to drawings, processes, technical information
and data, scientific data, business methods, forms and contracts, as well as
compilations of information,

1

--------------------------------------------------------------------------------

 

records and specifications, customer lists and marketing and sales data, which
are owned by Employer or its customers (“Information”). During the term of this
Agreement and at all times after termination of this Agreement, unless
authorized in writing by Employer, Employee will not use the Information for
Employee’s or any third party’s benefit or advantage or disclose the Information
or cause it to be disclosed, or permit disclosure of it to any third party, or
use the Information in any way which would be detrimental to the Employer.
Employee will not be liable to the Employer for the disclosure of Information:

(a)            which was known to the Employee on a non-confidential basis prior
to the Employee’s employment with Employer and Employee’s prior knowledge is
established by written documents in Employee’s files which predate the execution
of this Agreement; or

(b)            which is received rightfully by Employee on a non-confidential
basis; or

(c)            which is subject to any disclosure laws; or

(d)            which is or becomes within the public domain through no act of
the Employee.

In any judicial proceeding, it will be presumed that the Information constitutes
protectable trade secrets and Employee will bear the burden of proving that any
Information is publicly or rightfully known by Employee. All Information and
equipment relating to the business of Employer shall not be removed from the
premises of Employer under any circumstances whatsoever without the prior
written consent of Employer.

5.            Any and all developments, discoveries, inventions, enhancements,
modifications and improvements, (“Inventions”) created or developed by Employee
alone or with others during the term of his or her employment, whether or not
during working hours and whether on the Employer’s premises or elsewhere, will
be the sole and exclusive property of Employer if the Invention is:

(a)            within the scope of Employee’s duties assigned or implied in
accordance with his or her position; or

(b)            a product, service, or other item which would be in competition
with the products or services offered by Employer or which is related to
Employer’s products or services, whether presently existing, under development,
or under active consideration; or

(c)            in whole or in part, the result of Employee’s use of Employer’s
resources, including without limitation personnel, computers, equipment,
facilities or otherwise.

Employee will disclose promptly to Employer any and all Inventions and will
reduce such disclosure to a detailed writing upon request by Employer.  During
the term of Employee’s employment with Employer and after termination of such
employment, if Employer should then so request, Employee agrees to assign and
does hereby assign to Employer all rights in the Inventions. Employee agrees to
execute and deliver to Employer any instruments Employer deems necessary to vest
in Employer the sole title to and all exclusive rights in the Inventions.
Employee agrees to execute and deliver to Employer all proper papers for use in
applying for, obtaining, maintaining, amending and enforcing any legal
protections as the Employer may desire. Employee further agrees to assist fully
the Employer or its nominees in the preparation and prosecution of any
litigation connected with the Inventions. Employee’s obligations and covenants
in this Section will be binding upon Employee’s heirs, legal representatives,
successors and assigns. Employee represents that he is not the owner of any
patents. Any patent, patent pending, copyright, trademark, trade name,
invention, writing, drawing and the like which has been previously made by or
conceived by Employee or which occurred under his management in connection with
his prior employment is believed to be the property of the prior employer and/or
its assigns and is not owned by Employee.

6.            The Employee covenants and agrees that at no time during the term
of his employment hereunder, or for a period of one (1) year immediately
following the termination of his employment for any reason will he, for himself,
or on behalf of any other person, persons, firm, partnership, corporation, or
company, call upon any

2

--------------------------------------------------------------------------------

 

customers of Employer for the purpose of soliciting, selling, or both, to any of
said customers, any services or products that are the same or similar to those
provided and/or produced by Employer; nor will Employee, in any way directly or
indirectly, for himself or on behalf of or in conjunction with any Competitor,
solicit, divert, or take away any such customers of Employer during the term of
his employment or for one (1) year immediately following the termination of this
Agreement. For purposes of this Agreement, “Employer” shall also include any
corporations which are part of a controlled group of corporations which includes
II-VI Incorporated.

7.            The Employee covenants and agrees that upon the termination of his
employment for any reason the Employee will not enter into or engage generally
in direct or indirect competition with Employer within the Restricted Territory
whether as an individual, or as a partner or joint venturer, or as an employee
or agent for any Competitor, or as a five percent (5%) or more investor,
officer, director, shareholder or otherwise of a Competitor, for a period of one
(I) year after the date of termination of his employment hereunder. For purposes
of this Agreement, (i) a “Competitor” shall mean any corporation, partnership,
sole proprietorship or other entity who sells, manufactures, produces or
modifies a product or products similar to, the same as or a substitute for those
sold, manufactured, produced or modified by Employer (“Employer Products”) and
(ii) “Restricted Territory” means anywhere in the world where Employer’s
Products are marketed or sold. This covenant on the part of the Employee shall
be construed as an agreement independent of any other provision of this
Agreement; and the existence of any claim or cause of action of the Employee
against Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of this covenant.

8.            The Employee covenants and agrees that at no time during the term
of his employment or for a period of one (1) year immediately following the
termination of his employment for any reason, will he, for himself, or on behalf
of any other person, persons, firm, partnership, corporation, or company hire
any person who is employed by the Employer or has been employed by the Employer
within one (1) year of such termination date.

9.            The employment relationship of the parties hereto may be
terminated by either party upon thirty (30) days written notice to the other
party at any time, with or without cause. The Employer shall continue the
payment of wages and benefits through such period although the parties hereto
agree that the Employer may request the Employee to stop performing any duties
on behalf of the Employer. In any event, the Employee shall remain an employee
of the Employer through the end of such thirty (30) day period.

10.           (a)            Termination Without Cause. If, other than in
connection with a change of control, the employment of the Employee is
terminated by Employer without Cause, the Employer will pay no severance pay to
the Employee if Employee has less than four (4) months of service with Employer
at the date of termination. If the Employee has at least four (4) months but
less than three (3) years of service with Employer at the date of termination,
Employer agrees to pay the Employee severance pay in an amount equal to two (2)
months of the salary which the Employee is receiving at the time of termination.
If the Employee has at least three (3) years of service with Employer at the
date of termination, Employer agrees to pay the Employee severance pay in an
amount equal to one (1) month of the monthly salary which the Employee is
receiving at the time of termination for each year of service Employee has with
Employer at the date of termination, up to a maximum severance amount of nine
(9) months of monthly salary. The severance pay will be paid to the Employee no
later than sixty (60) days after the date of termination. The severance pay will
not be considered compensation for the purpose of any other fringe benefit
program of the Employer. No bonus or any other fringe benefits will be due the
Employee except for his accrued vacation. To the extent the Employee elects to
continue health insurance coverage under COBRA, the Company will pay the
premiums for such coverage for a period equal to the months of severance
actually earned up to nine (9) months under the terms specified in Section
10(b)(1) below.

(b)            Termination after Change in Control. If the Employer terminates
the Employee’s employment without Cause or the Employee terminates the
Employee’s employment for Good Reason, and such termination is coincident with
or within an eighteen (18) month period following the occurrence of a Change in
Control, the Employer shall pay Employee severance pay in an amount equal to (a)
0.5, multiplied by (b) the Employee’s Average Annual Base Salary, multiplied by
(c) each year of service Employee has with Employer at the date of termination,
up to a maximum amount of four (4) years of service; in no case shall the
product of (a) multiplied by (b) multiplied by (c) be greater than two (2) times
the Employee’s Average Annual Base Salary. For purposes of this subparagraph
“Average Annual Base Salary” shall be calculated as the Employee’s Annual Base
Pay for the preceding five (5) fiscal years of the Employer divided by five
(5).  Should the Employee have less than

3

--------------------------------------------------------------------------------

 

five (5) fiscal years of service with the Employer at the date of termination,
the Average Annual Base Salary shall be calculated as the average of the
Employee’s Annual Base Pay using the applicable fiscal years of service with the
Employer. The severance pay will be paid to the Employee within the period
specified in Section 10(b)(3) below after the expiration of any applicable
revocation periods set forth in the Release.  This severance payment will not be
considered compensation for the purpose of any other fringe benefit plan of the
Employer.

(1)            To the extent  permitted by applicable law and the Employer’s
benefit plans, the Employer shall maintain the Employee’s paid coverage for
health insurance through the payment of the Employee’s COBRA premiums until the
earlier to occur of: (a) the date the Employee is provided by another employer
benefits substantially comparable to the health insurance benefits provided by
the Employer (which the Employee must provide prompt notice with respect thereto
to the Employer), or (b) the expiration of the COBRA Continuation Period. During
the applicable period of coverage described in the foregoing sentence, the
Employee shall be entitled to benefits on substantially the same basis as would
have otherwise been provided had the Employee not been terminated and the
Employer will have no obligation to pay any benefits to or premiums on behalf of
the Employee after such period ends.  To the extent that such benefits are
available under the Employer’s benefit plans and the Employee had such coverage
immediately prior to termination of employment, such continuation of benefits
for the Employee shall also cover the Employee’s dependents for so long as the
Employee is receiving such benefits under this Section 10(b)(l). The COBRA
Continuation Period for health insurance under this Section 10(b)(l) shall be
deemed to run concurrent with the continuation period federally mandated by
COBRA (generally 18 months), or any other legally mandated and applicable
federal, state, or local coverage period for benefits provided to terminated
employees under the health care plan(s).

(2)            A lump sum cash payment of One Thousand ($1,000.00) Dollars in
order to cover expenses associated with seeking another employment position.

(3)            All payments to be made pursuant to this Section 10(b) shall be
made, in lump sum, no later than sixty (60) days after the date of termination;
provided, however, that all benefits due under Section 10(b)(1) shall be
provided as specified thereunder.

(c)            Reduction of Severance Payments.  Notwithstanding anything to the
contrary contained in Section 10(b) above, in the event the Employer determines
that part or all of the consideration, compensation or benefits to be paid to
the Employee under this Agreement constitute “parachute payments” under Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “IRC”), then,
if the aggregate present value of such parachute payments, together with the
aggregate present value of any consideration, compensation or benefits to be
paid to the Employee under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
2.99 times the Employee’s “base amount”, as defined in Section 280G(b)(3) of the
IRC (the “Employee’s Base Amount”), the amounts payable hereunder constituting
“parachute payments” which would otherwise be payable to or for the benefit of
the Employee shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Employee’s Base Amount.

(d)            Conditions  to  Receipt  of  Severance  Benefits/Repayment  of
Severance Benefits.

(1)            As a condition to receiving any severance benefits to which the
Employee may otherwise be entitled under Sections 10(a) and 10(b) of this
Agreement (the “Severance Benefits”), the Employee shall execute, deliver and
not revoke a release and waiver (the “Release”), in a form provided by the
Employee, of any claims, whether arising under Federal, state or local statute,
common law or otherwise, against the Employer and its subsidiaries.  Unless
otherwise required by applicable law, the release must be executed by the
Employee within thirty (30) days of the date of termination. If the Employee
fails or otherwise refuses to execute a Release within the time specified
herein, or revokes the Release, the Employee will not be entitled to any such
Severance Benefits and the Employer shall have no further obligations with
respect to the payment of the Severance Benefits.  In addition, if following a
termination of employment that gives the Employee a right to the payment of
Severance Benefits, the Employee engages in any activities that would have
violated any of the covenants in Sections 4, 5, 6, 7, and 8 of this Agreement,
the Employee shall have no further right or claim to any Severance Benefits from
and after the date on which the Employee engages in such activities and the
Employer shall have no further obligations with respect to the payment of the
Severance Benefits.

4

--------------------------------------------------------------------------------

 

(2)            If Employee violates any of the Employee’s obligations set forth
in Sections 4, 5, 6, 7 and 8 of this Agreement, the Employer after becoming
aware of such violation may provide written notice of such violation or breach
to the Employee and request repayment of Severance Benefits. The Employee agrees
that, in the event of a such a violation, within ten (10) days after the date
the Employer provides notice to the Employee, the Employee shall pay to the
Employer, in a form acceptable to the Employer, a dollar amount equal to any
Severance Benefits paid to or on behalf of the Employee pursuant to this
Agreement.  The Employee agrees that failure to make such timely payment to the
Employer constitutes an independent and material breach of the terms and
conditions of this Agreement, for which the Employer may seek recovery of the
unpaid amount as liquidated damages, in addition to all other rights and
remedies the Employer may have resulting from the Employee’s breach of the
obligations set forth in Sections 4, 5, 6, 7, and 8 of this Agreement. The
Employee agrees that timely payment to the Employer as set forth in this Section
10(d)(2) is reasonable and necessary because the compensatory damages that will
result from breaches of Sections 4, 5, 6, 7 and 8 of this Agreement cannot
readily be ascertained.  Further, the Employee agrees that timely payment to the
Employer as set forth in this Section 10(d)(2)is not a penalty, and it does not
preclude the Employer from seeking all other remedies including injunctive
relief that may be available to the Employer.

(e)            Section 409A/Termination of Employment. The provisions of this
Agreement will be administered, interpreted and construed in a manner intended
to comply with Section 409A of the Internal Revenue Code (“Section 409A”), the
regulations issued thereunder or any exception thereto (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).

(1)            For purposes of the Agreement, the Employee shall be considered
to have experienced a termination of employment only if the Employee has
terminated employment with the Employer and all of its controlled group members
within the meaning of Section 409A of the Code.  For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
the Employee has terminated employment will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under Section
409A of the Code.

(2)            For purposes of Section 409A, each severance benefit payment
shall be treated as a separate payment. Each payment under this Agreement is
intended to be excepted from Section 409A to the maximum extent provided under
Section 409A as follows: (i) each payment that is scheduled to be made following
the Employee’s termination date and within the applicable 2 ½ month period
specified in Treas. Reg. § 1.409A-l(b)(4) is intended to be excepted under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4); (ii)
post-termination medical benefits are intended to be excepted under the medical
benefits exception as specified in Treas. Reg.§ 1.409A-l(b)(9)(v)(B), and (iii)
each payment that is not otherwise excepted under the short-term deferral
exception or medical benefits exception is intended to be excepted under the
involuntary pay exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii). The
Employee shall have no right to designate the date of any payment under this
Agreement.

(3)            With respect to payments subject to Section 409A of the Code (and
not excepted therefrom), if any, it is intended that each payment is paid on
permissible distribution event and at a specified time consistent with Section
409A of the Code.  The Employer reserves the right to accelerate and/or defer
any payment to the extent permitted and consistent with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account or a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the death of the Employee) if the Employee is a
“specified employee” (as defined in Section 409A of the Code and determined in
accordance with the procedures established by the Employer). Any payment that
would otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period in the month following the
month containing the six (6) month anniversary of the date of termination.
Notwithstanding any provision of this Agreement to the contrary, to the extent
the timing of any severance benefit payment due under this Agreement was
modified pursuant to the transition guidance provided by the IRS concerning the
time and form of payment, any

5

--------------------------------------------------------------------------------

 

such modification shall only apply to amounts that would not otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would not
otherwise be paid in 2008. To the extent any such payment can not be made in
2008 under the transition guidance, such payment will be made in January 2009.

(f)            Definitions. For purposes of this Agreement, the following
definitions shall have the following meanings:

(1)            “Cause” shall mean a determination by the Employer’s Board of
Directors, in the exercise of its reasonable judgment, that any of the following
has occurred:

(i)

the willful and continued failure by the Employee to perform his duties and
responsibilities with the Employer under the Agreement (other than any such
failure resulting from incapacity due to physical or mental illness or
disability) which is not cured within thirty (30) days of receiving written
notice from the Employer specifying in reasonable detail the duties and
responsibilities which the Employer believes are not being adequately performed;

(ii)

the willful engaging by the Employee in any act which is materially damaging to
the Employer;

(iii)

the conviction of the Employee of, or a plea of “guilty” or “no contest” to, (A)
any felony or (B) a criminal offense involving fraud, dishonesty or other moral
turpitude;

(iv)

any material breach by the Employee of the terms of the Agreement or any other
written agreement between the Employee and the Employer relating to proprietary
information, confidentiality, non-competition or non­ solicitation; or

(v)

the engaging by the Employee in any intentional act of dishonesty resulting or
intended to result, directly or indirectly, in personal gain to the Employee at
the Employer’s expense.

(2)            “Change in Control” shall be deemed to have occurred when:

(i)

the Employer is merged or consolidated with another entity the result of which
is that immediately following such transaction (A) the persons who were the
shareholders of the Employer immediately prior to such transaction have less
than a majority of the voting power of the Employer or the entity owing or
controlling the Employer or (B) the individuals who comprised the Board of
Directors of the Employer immediately prior to such transaction cease to be at
least a majority of the members of the Board of Directors of the Employer or of
the entity controlling the Employer, or

(ii)

a majority of the Employer’s assets are sold or otherwise transferred to another
corporation not controlled by or under common control with the Employer or to a
partnership, firm, entity or one or more individuals not so controlled, or

(iii)

a majority of the members of the Employer’s Board of Directors consists of
persons who were not nominated for election as directors by or on behalf of the
Employer’s Board of Directors or with the express concurrence of the Employer’s
Board of Directors, or

6

--------------------------------------------------------------------------------

 

(iv)

a single person, or a group of persons acting in concert, obtains voting control
over a majority of the Employer’s outstanding voting shares; provided, however,
that a Change in Control shall not have occurred as of result of any transaction
in which Carl J. Johnson, and/or his affiliates, including the II-VI
Incorporated Foundation, directly or indirectly, acquire more than a majority of
the assets or stock of the Employer or of the entity controlling the Employer.

(3)            “Good Reason” means, without the Employee’s express written
consent:

(i)

a material reduction of Employee’s employment responsibilities;

(ii)

a material reduction by the Employer of the Employee’s eligibility for Total
Target Compensation as in effect immediately prior to such reduction. “Total
Target Compensation” shall mean the Employee’s annual base salary plus the cash
and stock compensation the Employee is eligible to receive at 100% performance,
whether sales incentive, bonus or otherwise;

(iii)

a material increase in the amount of Employee’s business travel which  produces
a constructive  relocation  of Employee;

(iv)

a material reduction by the Employer in the kind or level of employee benefits
to which the Employee is entitled immediately prior to such reduction with the
result that the Employee’s overall benefits package is significantly reduced; or

(v)

the relocation of the Employee to a facility or a location more than fifty (50)
miles from Saxonburg, Pennsylvania’.

In order for the Employee to terminate for Good Reason, (A) the Employer must be
notified by the Employee in writing within ninety (90) days of the event
constituting Good Reason, (B) the event must remain uncorrected by the Employer
for thirty (30) days following such notice (the “Notice Period”), and (C) such
termination must occur within sixty (60) days after the expiration of the Notice
Period.

11.           Employee agrees, upon the termination of his employment with
Employer for any reason whatsoever, to return to an officer of Employer all
equipment, records, copies of records, papers and other work product pertaining
to any work performed by Employee while associated with Employer.  The Employee
shall also provide the Employer, if requested to do so, the name of the new
employer of Employee. In the event Employee shall fail to comply with the
provisions of this paragraph, or in the event Employee shall violate this
Agreement, Employee shall forfeit all claims to unpaid compensation without
affecting the right of Employer to compel the return of said records and papers.

12.           In the event that, and if for any reason, any portion of this
Agreement shall be held to be invalid or unenforceable, it is agreed that the
remaining covenants and restrictions or portions thereof shall remain in full
force and effect, and that if the validity or unenforceability is due to the
unreasonableness of the time or geographical area covered by said covenants and
restrictions, said covenants and restrictions of this Agreement shall
nevertheless be effective for such period of time and for such area as may be
determined to be reasonable by a Court of competent jurisdiction.

13.           Both parties agree not to make any disparaging statements that
reflect negatively on the reputation or good name of the other.

14.           This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
the Employee by the Employer and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever. No
alterations,

7

--------------------------------------------------------------------------------

 

amendments, changes or additions to this Agreement will be binding upon either
Employer or Employee unless in writing and signed by both parties. No waiver of
any right arising under this Agreement made by either party will be valid unless
set forth in writing signed by both parties. Notwithstanding the foregoing or
any provision of this Agreement to the contrary, the Employer may at any time
(after consultation with the Employee) modify, amend or terminate any or all of
the provisions of this Agreement or take any other action, to the extent
necessary or advisable to conform the provisions of this Agreement or the
benefits provided thereunder with Section 409A of the Code, the regulations
issued thereunder or an exception thereto.

15.           This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

16.           Employee warrants and represents that he has provided the Employer
with copies of all agreements with previous employers that might still be
applicable and that Employee’s performance under this Agreement will not violate
any agreement to which Employee is a party and that Employee will not bring any
materials which are proprietary to a third party to Employer without the prior
written consent of such third party.

17.           Employee agrees to indemnify and hold harmless Employer, its
directors, officers and employees against any liabilities and expenses,
including amounts paid in settlement, incurred by any of them in connection with
any claim by any of Employee’s prior employers that (a) the termination of
Employee’s employment with such prior employer or (b) Employee’s employment by
Employer or (c) Employee’s use of any skills, knowledge or materials in the
scope of his or her employment with Employer is a breach of any contract to
which Employee is a party.

18.           This Agreement is binding upon the parties hereto and their
respective heirs, personal representatives, successors and assigns. Employee
agrees that the obligations of Sections 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15,
16, 17, 18 and 19 of this Agreement will survive the termination of this
Agreement.

19.           Employer may assign its rights under this Agreement to an
affiliate, subsidiary, or parent of Employer or to any corporation acquiring all
or substantially all of the assets of Employer or to any other corporation into
which Employer may be liquidated, merged, or consolidated. The terms of this
Agreement will survive such assignment unless termination of the Agreement is
provided prior to such assignment.  In the event of an assignment by Employer of
this Agreement, the assignee or successor party shall have the same rights and
obligations under this Agreement as Employer.

IN WITNESS WHEREOF, the parties hereto intending to be legally bound have set
their hands and seals the day and year first above written.

 

ATTEST:

 

II-VI INCORPORATED

 

 

 

 

/s/ Craig Creaturo

 

By:

/s/ Francis J. Kramer              11/6/08

Craig Creaturo, Treasurer

 

 

Francis J. Kramer, President

 

 

 

 

WITNESS:

 

EMPLOYEE:

 

 

 

 

/s/ Robert D. Wagner

 

/s/ David G. Wagner

Robert D. Wagner

 

David G. Wagner

 

8